

EXHIBIT 10.5


SUMMARY OF TERMS AND CONDITIONS
OF 2006 MANAGEMENT INCENTIVE COMPENSATION PLAN




The following is a summary of the Company’s incentive compensation plan for
fiscal year 2006. Executives are eligible to receive the indicated percentages
of base compensation upon achieving certain pre-tax profit targets. Incentive
payments, if any, therefore will be determined based on the Company’s actual
financial performance for the fiscal year ending December 30, 2006 as measured
against pre-determined performance objectives based on the Company’s achievement
of its pre-tax profit plan.


Based on position held, executives have been assigned a Targeted Incentive
amount of fifty percent or eighty percent of base compensation correlated to a
specific level of the Company’s pre-tax profit plan. Potential incentive
payments range from zero percent to a maximum of one hundred percent of an
executive’s base compensation depending on position held. The incentive
compensation plan provides that an aggregate amount of no more than thirty
percent of pre-tax profit may be paid as incentive compensation to executives
and other non-executive employees participating in the incentive compensation
plan.



